                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                     1:19-mc-11-MOC

THE PRIESTLY KINGDOM OF             )
VERISTAS OR STATE OF ASOTA,         )
               et al.,              )
                                    )
                                    )
            PETITIONERS,            )
                                    )
Vs.                                 )                         ORDER
                                    )
CITY OF WASHINGTON, D.C.,           )
                                    )
            RESPONDENT.             )
___________________________________ )


       THIS MATTER is before the Court on a filing in this Court, captioned as a “Bill of

Review,” in which Petitioners seek a hearing before this Court. To the extent that this filing is

construed as a motion for hearing, the motion is DENIED, as this action has been dismissed as

frivolous and for lack of jurisdiction and Petitioners have not shown that they are entitled to a

hearing in this matter.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner’s “Bill of Review,” (Doc. No. 4), construed as a motion for hearing, is

           DENIED.

 Signed: May 22, 2019




                                                 1
